DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on April 8, 2022 have been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (U.S. Patent Application Publication # 2020/0178124 A1) in view of R2-1903215 (“Discussion on Inter-RAT Control”,  8 April-12 April 2019).
Regarding claim 1, Lei teaches a method for performing sidelink transmission by a user equipment (UE) (Fig(s).4-5), the method comprising:
performing sidelink communication based on a first radio access technology (RAT) (Fig.4 @ S450 and S470), 
wherein the first RAT is one among Evolved Universal terrestrial Radio Access (E- UTRA) and New Radio (NR) (read as first RAT (RAT1) (Paragraph [0023]); For example, “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])); 
wherein the second RAT is one other than the first RAT among the E-UTRA and the NR (read as first RAT (RAT2) (Paragraph [0023]); For example, “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])); and 
performing the sidelink communication based on the second RAT (Fig.4 @ S450 and S470), 
However, switching RAT for the sidelink communication from the first RAT to a second RAT,
wherein sidelink signal is not expected to be received or to be transmitted on a E- UTRA subframe or a NR slot, when the switching is performed on the E-UTRA subframe or the NR slot.
The R2-1903215 document teaches a method for switching RAT for the sidelink communication from the first RAT to a second RAT (read as inter-RAT control (Section 2, page 4)),
wherein sidelink signal is not expected to be received or to be transmitted on a E- UTRA subframe or a NR slot, when the switching is performed on the E-UTRA subframe or the NR slot. (read as SL-related RRC signaling (Section 2.3, page 5))
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for inter-RAT control and the function for generating and transmitting a SL-related RRC signaling as taught by the R2-1903215 document with the UE as taught by Lei for the purpose of enhancing transmission resources for devices traveling through different Radio Access Technologies (RATs).
Regarding claim 7, Lei teaches a User equipment (UE) performing sidelink communication (Fig(s).4-5), comprising: 
at least one processor (Fig.5 @ 510); and 
at least one memory (Fig.5 @ 520) configured to store instructions (Fig.5 @ 522 and 524) and operably electrically connectable to the at least one processor (Fig.5 @ 510), wherein operations performed based on the instructions (Fig.5 @ 522 and 524) being executed by the at least one processor (Fig.5 @ 510) comprise: 
performing sidelink communication based on a first radio access technology (RAT) (Fig.4 @ S450 and S470), 
wherein the first RAT is one among Evolved Universal terrestrial Radio Access (E- UTRA) and New Radio (NR) (read as first RAT (RAT1) (Paragraph [0023]); For example, “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])); 
wherein the second RAT is one other than the first RAT among the E-UTRA and the NR (read as second RAT (RAT2) (Paragraph [0023]); For example, “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])); and 
performing the sidelink communication based on the second RAT (Fig.4 @ S450 and S470), 
However, Lei fails to explicitly teach switching RAT for the sidelink communication from the first RAT to a second RAT,
wherein sidelink signal is not expected to be received or to be transmitted on a E- UTRA subframe or a NR slot, when the switching is performed on the E-UTRA subframe or the NR slot.  
The R2-1903215 document teaches a method for switching RAT for the sidelink communication from the first RAT to a second RAT (read as inter-RAT control (Section 2, page 4)),
wherein sidelink signal is not expected to be received or to be transmitted on a E- UTRA subframe or a NR slot, when the switching is performed on the E-UTRA subframe or the NR slot. (read as SL-related RRC signaling (Section 2.3, page 5))
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for inter-RAT control and the function for generating and transmitting a SL-related RRC signaling as taught by the R2-1903215 document with the UE as taught by Lei for the purpose of enhancing transmission resources for devices traveling through different Radio Access Technologies (RATs).
Regarding claim 14, Lei teaches an apparatus in mobile communication (Fig(s).4-5), comprising: 
at least one processor (Fig.5 @ 510); and 
at least one memory (Fig.5 @ 520) configured to store instructions (Fig.5 @ 522 and 524) and operably electrically connectable to the at least one processor (Fig.5 @ 510), 
wherein operations performed based on the instructions (Fig.5 @ 522 and 524) being executed by the at least one processor (Fig.5 @ 510) comprise: 
generating a signal for sidelink communication based on a first radio access technology (RAT) (Fig.4 @ S450 and S470), 
wherein the first RAT is one among Evolved Universal terrestrial Radio Access (E- UTRA) and New Radio (NR) (read as first RAT (RAT1) (Paragraph [0023]); For example, “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])); 
wherein the second RAT is one other than the first RAT among the E-UTRA and the NR (read as second RAT (RAT2) (Paragraph [0023]); For example, “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])); and 
generating a signal for the sidelink communication based on the second RAT (Fig.4 @ S450 and S470),
However, Lei fails to explicitly teach switching a RAT for the sidelink communication from the first RAT to a second RAT,
wherein sidelink signal is not expected to be generated or to be obtained on a E- UTRA subframe or a NR slot, when the switching is performed on the E-UTRA subframe or the NR slot.
The R2-1903215 document teaches a method for switching RAT for the sidelink communication from the first RAT to a second RAT (read as inter-RAT control (Section 2, page 4)),
wherein sidelink signal is not expected to be received or to be transmitted on a E- UTRA subframe or a NR slot, when the switching is performed on the E-UTRA subframe or the NR slot. (read as SL-related RRC signaling (Section 2.3, page 5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for inter-RAT control and the function for generating and transmitting a SL-related RRC signaling as taught by the R2-1903215 document with the UE as taught by Lei for the purpose of enhancing transmission resources for devices traveling through different Radio Access Technologies (RATs).
Regarding claims 2 and 8, and as applied to claims 1 and 7 above, Lei teaches a UE comprising  of “the processing circuitry selects a radio access technology (RAT) for implementing the sidelink from a plurality of available RATs according to a set of configuration parameters received from a network, determines communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and transmits the service data through the sidelink implemented by the selected RAT according to the communication parameters.” (Fig(s).1 and 4-5, Abstract)
 a method wherein the first RAT (read as first RAT (RAT1)) is the NR, the second RAT (read as second RAT (RAT2)) is the E-UTRA (read as “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])),
However, Lei fails to explicitly teach wherein transmission or reception of the sidelink signal in the NR slot is not expected when the switching is performed in the NR slot, and 
wherein transmission or reception of the sidelink signal in the E-UTRA subframe is not expected when the switching is performed in the E-UTRA subframe.
The R2-1903215 document teaches a method wherein transmission or reception of the sidelink signal in the NR slot is not expected when the switching is performed in the NR slot (read as SL-related RRC signaling (Section 2.3, page 5)), and 
wherein transmission or reception of the sidelink signal in the E-UTRA subframe is not expected when the switching is performed in the E-UTRA subframe. (read as SL-related RRC signaling (Section 2.3, page 5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a SL-related RRC signaling as taught by the R2-1903215 document with the UE as taught by Lei for the purpose of enhancing transmission resources for devices traveling through different Radio Access Technologies (RATs).
Regarding claims 3 and 9, and as applied to claims 1 and 7 above, Lei teaches a UE comprising  of “the processing circuitry selects a radio access technology (RAT) for implementing the sidelink from a plurality of available RATs according to a set of configuration parameters received from a network, determines communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and transmits the service data through the sidelink implemented by the selected RAT according to the communication parameters.” (Fig(s).1 and 4-5, Abstract)
wherein the first RAT (read as first RAT (RAT1)) is the E-UTRA, the second RAT (read as second RAT (RAT2)) is the NR (read as “the first RAT (RAT1) and the second RAT (RAT2) may be selected from a group of RATs that conform to standards including a Long-Term Evolution (LTE) standard, a Fifth Generation New Radio (5G NR) standard, Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards, other suitable wireless communication standards, and/or variations thereof.”(Paragraph [0023])),
However, Lei fails to explicitly teach wherein transmission or reception of the sidelink signal in the NR slot is not expected when the switching is performed in the NR slot, and 
wherein transmission or reception of the sidelink signal in the E-UTRA subframe is not expected when the switching is performed in the E-UTRA subframe.
The R2-1903215 document teaches a method wherein transmission or reception of the sidelink signal in the NR slot is not expected when the switching is performed in the NR slot (read as SL-related RRC signaling (Section 2.3, page 5)), and 
wherein transmission or reception of the sidelink signal in the E-UTRA subframe is not expected when the switching is performed in the E-UTRA subframe. (read as SL-related RRC signaling (Section 2.3, page 5))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a SL-related RRC signaling as taught by the R2-1903215 document with the UE as taught by Lei for the purpose of enhancing transmission resources for devices traveling through different Radio Access Technologies (RATs).
Regarding claims 4 and 10, and as applied to claims 1 and 7 above, Lei, as modified by the R2-1903215 document, teaches a method (Fig.4) and UE (Fig.1 and 5) further comprising: 
transmitting capability information indicating that the UE supports sidelink communication based on the E-UTRA and sidelink communication based on the NR to a base station. (read as transmit service data (Fig.1, Fig.4 @ S470, and Fig.5 @ 530; Paragraph [0060]))
Regarding claims 5 and 11, and as applied to claims 1 and 7above, Lei, as modified by the R2-1903215 document, teaches a method (Fig.4) and UE (Fig.1 and 5) further comprising: 
receiving packet priority information of the E-UTRA and packet priority information of the NR. (read as receiving configuration parameter(s) (Fig.4 @ S410 and Fig.5 @ 530))
Regarding claims 6 and 12, and as applied to claims 5 and 11 above, Lei, as modified by the R2-1903215 document, teaches a method (Fig.4) and  UE (Fig.1 and 5) wherein the switching is performed in a subframe or a slot of a RAT having a lower priority (read as configuration parameter(s)) between the E-UTRA and the NR based on the packet priority information (read as configuration parameter(s)) of the E-UTRA and the packet priority information (read as configuration parameter(s)) of the NR. (read as configuration parameters (Fig(s).1 and 4-5); For example, “he processing circuitry selects a radio access technology (RAT) for implementing the sidelink from a plurality of available RATs according to a set of configuration parameters received from a network, determines communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and transmits the service data through the sidelink implemented by the selected RAT according to the communication parameters.” (Fig(s).1 and 4-5, Abstract))
Regarding claim 13, and as applied to claim 7 above, Lei, as modified by the R2-1903215 document, teaches a UE (Fig.1 and 5) wherein the UE is an autonomous driving device (Fig.1 @ 132, 172) communicating with at least one of a mobile terminal, a network, and an autonomous vehicle other than the UE (Fig.1 @ 134, 174). (Fig.1)  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Semaan et al. (U.S. Patent Application Publication # 2018/0242234 A1) teach “at step 302 a device selects which one of two or more radio access technologies (RATs) or, which one of two or more frequency bands, to use for transmission of a data signal and then transmits the data signal using the selected RAT or frequency band at step 304.”(Fig.3, Paragraph [0030])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 30, 2022